DETAILED ACTION

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting diode (LED) luminaires including at least: one or more LED arrays; at least one full-wave rectifier configured to couple to alternate-current (AC) mains and convert a line voltage from the AC mains into a first direct-current (DC) voltage; a controlling device including a first control device, a primary diode circuit, a first electronic switch controlled by the first control device, a transformer comprising a primary winding and a secondary winding, and a first ground reference; and an LED driving circuit comprising a second ground reference electrically isolated from the first ground reference and a first rectifier circuit and a second rectifier circuit both coupled to the secondary winding, and wherein the third DC voltage is configured to drive the one or more LED arrays with a flicker-reduced light emission, and optocoupler circuits comprising photo-transistors optically coupled to the LEDs, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light-emitting diode (LED) luminaire, as disclosed in claim 1 above, wherein the controlling device is a buck circuit with a switching portion comprising the first control device, the primary diode circuit, the first electronic switch controlled by the first control device and configured to modulate the first DC voltage into a variable DC voltage at a switching frequency; and the LED driving circuit further comprising a feedback control circuit, and wherein the first rectifier circuit and the second rectifier circuit are respectively configured to convert the variable DC voltage into a second DC voltage and a third DC voltage via the transformer, wherein the second DC voltage is configured to produce a feedback control signal transmitted to the first control device via the feedback control circuit; and wherein: the feedback control circuit comprises the optocoupler, the LED comprises a cathode and is configured to convert the feedback control signal into a light signal, the photo-transistor is configured to convert the light signal into an electric signal, and the optocoupler circuit is configured to provide an electrical isolation between the buck circuit with the switching portion and the LED driving circuit but to allow the feedback control signal to transmit

Claims 2-1 are allowed for being dependent on the allowed claim 1. 

The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 

Huang et al. (US 20120081032 A1) discloses a light-emitting diode (LED) luminaires having a full wave rectifier and a controlling device further including first,  second, third, and fourth switches among other circuit elements arranged to reduce the flickering effects of LEDs.

Christoph et al. (WO 2008152565 A2) discloses a light-emitting diode (LED) luminaires adapted to generate two control signals having a constant switching frequency, rather than a changing switching frequency. In this way flicker can be avoided or reduced. It is also advantageous that the control circuit is adapted to generate two control signals each having a fixed duty cycle, in particular a duty cycle of 25%, 50% or 75%. In this way zero voltage switching (ZVS) can be obtained.

Huynh; Steven. (US 20110227489 A1) discloses a light-emitting diode (LED) luminaires having an integrated circuit, a rectifier, and a string of series-connected LEDs rectifies an incoming AC signal. The integrated circuit includes power switches that can separately and selectably short out a corresponding one of several groups of LEDs in an LED string across which the rectified AC signal is present. The device provides a AC LED lamp with high efficiency and improved reliability, permeability, anti-flicker, and control over main voltage alterations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.